Citation Nr: 1039935	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  04-08 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD), for the period from October 
20, 1992, to December 27, 1999, but not to include the period of 
a 100 percent temporary total rating from September 27, 1993, to 
October 31, 1993.

2.  Entitlement to a staged initial rating in excess of 70 
percent for PTSD for the period from December 28, 1999, forward.

3.  Entitlement to an effective date earlier than December 28, 
1999, for a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).

4.  Entitlement to service connection for tinnitus.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.  
His military occupational specialty was rifleman.  His 
decorations include the Purple Heart Medal for service in 
Vietnam.  He is in receipt of service-connected compensation 
benefits for multiple disabilities, including residuals of 
gunshot wounds to the right arm, left forearm, left thigh, and 
right cheek, a damaged eardrum, and PTSD.

This matter has previously been before the Board of Veterans' 
Appeals (Board) on four occasions: September 2001, June 2003, 
April 2007 and August 2009, all on appeal from rating decisions 
issued by the Department of Veterans Affairs (VA) Regional Office 
in San Juan, the Commonwealth of Puerto Rico. 

After carefully reviewing the record in depth, the Board 
regretfully must again remand this matter, because the RO/AMC has 
not complied with the Board's remand directives in violation of 
Stegall v. West, 11 Vet. App. 268, 271 (1998) ("a remand by . . . 
the Board confers on the veteran or other claimant, as a matter 
of law, the right to compliance with the remand orders").

In June 1999, the Board granted service connection for PTSD, 
based upon the Veteran's October 1992 application.   In October 
1999, the RO rated the Veteran's PTSD as 30 percent disabling, 
effective from October 20, 1992.  The Veteran appealed this 
initial rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
In December 1999, the RO assigned a temporary total (100 percent) 
rating for the period from September 27, 1993, to October 31, 
1993, based on a period of hospitalization for PTSD.  In June 
2003, the RO granted a higher staged rating of 70 percent, 
effective from December 28, 1999, and a TDIU, also effective from 
December 28, 1999.  The Veteran has continued his appeal for a 
higher initial rating and has additionally appealed for an 
earlier effective date for the TDIU award.  

In a Board remand dated in September 2001 the Board construed an 
August 1970 statement from the Veteran as a notice of 
disagreement with a December 1969 rating decision and ordered 
further action on the claim insofar as it would be pertinent to 
the Veteran's appeal at that time for a TDIU (see September 2001 
Board remand, action paragraphs 4 and 5).  In June 2003 (action 
paragraph 5) and April 2007 (action paragraph 7), the Board 
directed that the RO/AMC issue a statement of the case on the 
issue of entitlement to service connection for tinnitus, pursuant 
to Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

The RO/AMC has not issued a statement of the case on the issue of 
entitlement to service connection for tinnitus notwithstanding 
have been directed to do so by the Board.  In March 2010 the 
RO/AMC issued a supplemental statement of the case on the issue 
of entitlement to service connection for tinnitus, and in a 
statement received in April 2010, the Veteran indicated that he 
wanted to continue his appeal with respect to the issues 
reflected in the supplemental statement of the case.  In a June 
2010 Written Brief Presentation, the Veteran's representative 
provided substantive argument in support of the Veteran's claim 
for service connection for tinnitus.  

Because the RO/AMC did not provide the Veteran a statement of the 
case or his appellate rights with respect to the requirement for 
filing of a VA Form 9 on the issue of entitlement to service 
connection for tinnitus, notwithstanding the Board's instructions 
to do so in two remands, the Board will accept the RO/AMC's April 
2010 supplemental statement of the case as a substantial 
equivalent of a statement of the case on the issue of entitlement 
to service connection for tinnitus; and will accept the response 
to the supplemental statement of the case received from the 
Veteran in April 2010 and as elaborated upon by the Veteran's 
representative in June 2010 as a reasonably timely expression of 
the Veteran's desire to appeal the claim to the Board.  The Board 
therefore now takes jurisdiction over the claim of entitlement to 
service connection for tinnitus.  See Percy v. Shinseki, 23 Vet. 
App. 37, 45 (2009) (statutory period with respect to filing a 
substantive appeal is discretionary and the time frame is not 
appropriately deemed "jurisdictional"; Board's determination 
that it did not have jurisdiction over claim on the merits 
because substantive appeal was not timely filed was therefore 
erroneous as a matter of law).
  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Substantial compliance with Board remands dated in September 
2001, June 2003, April 2007 and August 2009, has not been 
achieved.  The Board therefore remands the claims on appeal for 
compliance with prior Board directives.  Stegall, above.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all records 
of VA and non-VA health care providers who have 
treated his service-connected disabilities 
during the period from January 2008 to the 
present, and any additional relevant record of 
treatment that he believes may not have been 
received  by VA for the period from October 
1992 to the present.

(a) The RO/AMC must obtain all relevant 
records of VA and private treatment that are 
evidenced by the record.  See Board remand 
dated in August 2009, action paragraph 1; 
Board remand dated in April 2007, action 
paragraph 1; Board remand dated in June 2003, 
action paragraph 1.

(b) After obtaining any appropriate 
authorizations for release of medical 
information, the RO/AMC must seek to obtain 
any records that are not associated with the 
claims file from each health care provider 
the Veteran identifies.  

(c) The Veteran must also be advised that 
with respect to private medical evidence he 
may alternatively obtain the records on his 
own and submit them to the RO/AMC.

(d) The Veteran indicated in statements dated 
in June 2010 that he was receiving intensive 
outpatient treatment at VA.  Similarly, in 
July 2009, the Veteran wrote that he was 
receiving outpatient treatment through VA due 
to the severity of his conditions.  All 
relevant records of VA treatment for the 
period from January 2008 forward must be 
sought and if obtained associated with the 
claims file.
  
The RO/AMC is required under the 
law to ensure that it receives 
copies of these medical records. 
Records of a Federal department or 
agency must be sought until it is 
reasonably certain that such records 
do not exist or that further efforts 
to obtain these records would be 
futile.  38 U.S.C.A. § 5103A(b)(3).

2.  Because this rating claim is based 
on an original grant of service 
connection, based on the Veteran's 
application for service connection 
which was received in October 1992, the 
RO/AMC MUST advise the Veteran of the 
rating criteria for rating of 
psychiatric disabilities pursuant to 38 
C.F.R. § 4.132, AS IN EFFECT PRIOR TO 
NOVEMBER 7, 1996, in adjudication of 
the Veteran's claim for a higher 
initial rating for PTSD.  See Board 
remand dated in August 2009, action 
paragraph 2(c)&(d); Board remand dated in 
April 2007, action paragraphs 2 and 3; 
Board remand dated in June 2003, action 
paragraph 2; Board remand dated in 
September 2001, action paragraph 5.

3.  The RO/AMC MUST schedule the Veteran 
for a VA examination for the purpose of 
determining whether the Veteran has 
tinnitus that is related to his service-
connected residuals of an injury to the 
right eardrum.  See Board remand dated in 
September 2001, action paragraph 4; 38 
U.S.C.A. § 5103A(d).  

The examiner must review the claims 
file and must review a July 1968 VA 
ear nose, and throat examination 
report and an August 1968 VA 
audiological examination report, both 
of which reflect abnormality of the right 
tympanic membrane on examination and 
complaints of chronic tinnitus.

4.  The RO/AMC MUST schedule the Veteran 
for a VA mental disorders examination 
for the purpose of determining the 
severity of the Veteran's service-
connected PTSD and the impact of his 
PTSD on his employability and daily 
activities for the period from December 
1992 forward; and the impact of the 
Veteran's service-connected PTSD in 
conjunction with his service-connected 
disabilities on his employability and 
daily activities for the period from 
October 1992 through December 1999.  





The claims folder, and a copy of this remand, 
will be provided to the examiner for review 
in conjunction with the examination.  In 
addition to any current clinical testing 
reviewed, the examiner must be 
instructed that he or she must conduct a 
retrospective view of all evidence of 
record since the Veteran submitted his 
claim in October 1992.  See Chotta v. 
Peake, 22 Vet. App. 80 (2008); see also Vigil 
v. Peake, 22 Vet. App. 63 (2008) (holding 
that the duty to assist may include 
development of medical evidence through a 
retrospective medical evaluation where there 
is a lack of medical evidence for the 
relevant time period).

Upon receipt, the RO/AMC must determine if 
the examination report addresses the 
inquiry specified by the Board for the 
entirety of the period beginning in 
October 1992.  If the medical evidence of 
record is not adequate for adjudication of 
the claims on appeal, such an examination 
and/or opinion must be obtained by further 
examination or return to the examiner.  See 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 4.2.

5.  Readjudicate the issues on appeal.  

(a) The RO/AMC MUST CONSIDER the rating 
criteria for rating of psychiatric 
disabilities pursuant to 38 C.F.R. 
§ 4.132, as in effect prior to November 
7, 1996, in adjudication of the Veteran's 
claim for a higher initial rating for PTSD.  
See Board remand dated in August 2009, 
action paragraph 2(c)&(d); Board remand 
dated in April 2007, action paragraphs 2 
and 3; Board remand dated in June 2003, 
action paragraph 2; Board remand dated in 
September 2001, action paragraph 5.

Adjudication of the claim for a higher 
initial rating for PTSD for the period 
from November 7, 1996, forward, must be 
conducted with notice of and application 
of the criteria for rating of psychiatric 
disabilities pursuant to 38 C.F.R. 
§ 4.132, Diagnostic Code 9411, as in 
effect prior to November 7, 1996, or 
pursuant to the criteria for rating of 
psychiatric disabilities pursuant to 38 
C.F.R. 4.130 as in effect from November 
7, 1996, forward, whichever is more 
favorable to the Veteran.  See VAOPGCPREC 
11-97.

(b) If any benefit sought remains denied, 
provide a supplemental statement of the 
case that includes consideration of all 
evidence received since the "statement 
of the case" issued in February 2004; 
a subsequent supplemental statement of the 
case was not issued until March 2010, and 
the March 2010 supplemental statement of 
the case considered as "evidence" only 3 
items: (1) an August 2009 VCAA notification 
letter, (2) a September 2009 VCAA notice 
response, and (3) a December 2009 statement 
from the Veteran.  See 38 C.F.R. § 19.31; 
Board remand dated in August 2009, action 
paragraph 3; Board remand dated in April 
2007, action paragraph 6; supplemental 
statement of the case dated in March 2010. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


